                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


STEVEN J. VIECZOREK and
HEATHER H. VIECZOREK,

      Plaintiffs,

v.                                             Case No. 3:17-cv-1118-J-32JBT

SHAYAN KHORRAMI and A&P
AUTO SALES,

      Defendants.




                                  ORDER

      This case is before the Court on Plaintiffs Steven and Heather Vieczorek’s

pro se Motion to Strike Defendants’ Answer (Doc. 63), and Defendants Shayan

Khorrami and A&P Auto Sales, LLC’s Motion for Leave and Extension to File

Late Answer (Doc. 68).

      After denying Defendants’ Motion to Compel Arbitration and Dismiss

and/or Abate, the Court ordered Defendants to answer by April 1, 2019. (Doc.

50). Defendants did not answer until May 14, 2019. (Doc. 62). On May 15, 2019,

Plaintiffs, who at the time were proceeding pro se, filed a motion to strike

Defendants’ answer, claiming that they could not “investigate the Defendants[’]

answers and claims within the small amount of time left in Discovery.” (Doc. 63
at 2). And, Plaintiffs argued that they “would be highly prejudiced if [t]he

Defendants’ [sic] were allowed to renege on their admissions at this late hour.”

(Id.). Subsequently, the Court ruled on several outstanding motions, appointed

lawyers for Plaintiffs, ordered the parties to propose a new schedule, and

directed Defendants to respond to the motion to strike. (Doc. 66).

      On May 22, 2019, Defendants responded to the motion to strike (Doc. 67),

and filed a Motion for Leave and Extension to File Late Answer, (Doc. 68). In

both motions, Defendants’ counsel explains that the failure to file the answer

on time was caused by an inadvertent calendaring issue. (Docs. 67, 68).

      Federal Rule of Civil Procedure 6(b)(1)(B) allows the Court to extend the

time in which a party must act, after such time has expired, “if the party failed

to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). The

determination of whether to accept a late filing based on excusable neglect is

“at bottom an equitable one, taking account of all relevant circumstances

surrounding the party’s omission.” Pioneer Inv. Servs. V. Brunswick Assocs.

Ltd. P’ship, 507 U.S. 380, 388 (1993). Excusable neglect is determined by

looking at four factors: “the danger of prejudice to the [opposing party], the

length of the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith.” 1 Id. “The Supreme



      1Although Pioneer Investment Services involved the interpretation of
Bankruptcy Rule 9006(b)(1), its formulation of the excusable neglect standard has


                                       2
Court has explained that excusable neglect can include an ‘inadvertent or

negligent omission.’” Kirkland v. Guardian Life Ins. Co. of Am., 352 F. App’x

293, 297 (11th Cir. 2009) (quoting Pioneer Inv. Servs., 507 U.S. at 394–95).

      Here, Defendants’ tardy filing of their answer was the result of excusable

neglect. Although Plaintiffs state they will be prejudiced by the late filing, the

Court entered an Amended Case Management and Scheduling Order, based on

the parties’ recommendations, that allows sufficient time to complete discovery.

Thus, Plaintiffs’ reasoning for being prejudiced is moot.

      Accordingly, it is hereby

      ORDERED:

   1. Plaintiffs’ Motion to Strike Defendants’ Answer (Doc. 63) is DENIED.

   2. Defendants’ Motion for Leave and Extension to File Late Answer (Doc.

      68) is GRANTED.

   3. The Amended Case Management and Scheduling Order (Doc. 71)

      continues to govern this case.




been utilized in a variety of circumstances. See, e.g., Advanced Estimating Sys., Inc.
v. Riney, 130 F.3d 996, 997 (11th Cir. 1997) (applying Pioneer Investment’s excusable
neglect framework to Federal Rule of Appellate Procedure 4(a)(5)).




                                          3
        DONE AND ORDERED in Jacksonville, Florida this 8th day of July,

2019.




                                            TIMOTHY J. CORRIGAN
                                            United States District Judge

jb
Copies to:

Counsel of record




                                    4
